Citation Nr: 1028715	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  02-11 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky




THE ISSUES

1.  Entitlement to service connection for macular degeneration 
due to non-ionizing radiation exposure.  

2.  Entitlement to service connection for bronchial mucosa 
associated lymphoma tissue (B-MALT) status post left lung 
lobectomy due to non-ionizing radiation exposure (hereinafter 
"bronchial mucosa").




REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 
1957 and from July 1958 to June 1962.   

This case initially came before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a September 2001 rating decision of 
the RO.

The claims on appeal have been recharacterized as they appear on 
the preceding page.

The matters were previously before the Board in December 2003, 
July 2007 and February 2010.  On those occasions the claims were 
remanded for further development, adjudication and/or to satisfy 
an outstanding hearing request.  The matters have been returned 
to the Board and are now ready for appellate disposition.

The Veteran originally presented testimony before the Board in 
June 2003.  During the pendency of the appeal, the Veterans Law 
Judge who conducted the June 2003 hearing left the Board.  The 
Veteran opted for another hearing and presented additional 
testimony in March 2008 before the undersigned Veterans Law 
Judge.  Both hearing transcripts are of record. 

The Veteran has raised claims of service connection for 
prostate cancer and residuals of a hepatitis infection, 
but they have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction and they are referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The Veteran's claimed exposure to non-ionizing radiation, 
notably high levels of such, has not been confirmed by the 
evidence of record.

3.  Macular degeneration is not shown to be due to a documented 
injury or other event of the Veteran's military service, 
including any exposure to non-ionizing radiation.  

4.  Bronchial mucosa is not shown to be due to a documented 
injury or other event of the Veteran's military service, 
including exposure to non-ionizing radiation.  



CONCLUSIONS OF LAW

1.  Macular degeneration is not due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2009).

2.  Bronchial mucosa is not due to disease or injury that was 
incurred in or aggravated by active service; nor may any be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, 
amended VA's duties to notify and assist a claimant in developing 
the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (AOJ), even if the adjudication occurred 
prior to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Furthermore, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all elements of a claim for service connection, so that 
VA must specifically provide notice that a disability rating and 
an effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In the present case, the Veteran filed his claim prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ decision, 
the AOJ did not err in not providing such notice.  Rather, the 
Veteran has the right to a content complying notice and proper 
subsequent VA process.  Pelegrini, 
18 Vet. App. at 120.  

Here, the duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found lacking 
in the claimant's presentation."  Rather, such notice errors may 
instead be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not 
provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letters sent to the Veteran 
in May 2004, November 2005, January 2006, March 2006, and March 
2010.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claims.  
Notice pursuant to the Dingess decision was also included in the 
March 2010 letter.  

Although the notice letters were not sent before the initial AOJ 
decision in this matter, the Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA after 
providing the notice have essentially cured the error in the 
timing of notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of supplemental statements 
of the case (SSOC) issued in January 2007 and April 2010 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the Veteran for the Board to proceed to finally 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service treatment and personnel records, post-service 
VA and private treatment records, lay statements, reports of VA 
and independent medical examination, articles regarding microwave 
radiation exposure, and the transcripts from the June 2003 and 
March 2008 Board hearings.  The Veteran has not identified any 
other evidence which has not been obtained.

In September 2000, the RO was notified that no records were 
available from the University of Cincinnati Hospital on the date 
(January 1995) requested.  Any further attempts to obtain these 
records would be futile.  38 C.F.R. § 3.159(c)(1).

The Board notes that additional evidence, to include statements 
of the Veteran and articles regarding radiation exposure, was 
received after the April 2010 SSOC was issued.  As this evidence 
was duplicative of the evidence already of record, remand for 
initial review by the RO is not necessary.  38 C.F.R. 
§ 20.1304(c).

For the foregoing reasons, the Board therefore finds that VA has 
satisfied its duty to notify and the duty to assist pursuant to 
VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159(b), 20.1102 (2009); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  

Any deficiency in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause injury to 
the claimant.  Thus, it is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998). 



II. Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with respect 
to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-
30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in- service occurrence 
or aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

The Veteran asserts that his macular degeneration and bronchial 
mucosa disorder are the result of radiation exposure during his 
period of active military service.  Specifically, he maintains 
that he was exposed to high levels of non-ionizing radio 
frequency radiation (RFR) from microwaves produced by antennas 
and radar equipment, search and height finding, while performing 
duties as an Aircraft Control and Warning Operator.  

In a November 2001 statement, the Veteran elaborated that, during 
June 1954 to December 1957, he was stationed at the 784th AC&W  
Radar Squadron of the United States Air Force in Fort Knox, 
Kentucky, where he was exposed to early warning search and height 
finding radar, as well as a dish antenna less than 50 yards from 
his operation.  He indicated that, from July 1958 to February 
1959, he was stationed at Shaw Air Force Base where his building 
was adjacent to radar dishes, which swept radiation past his 
building three times every minute.  

The Veteran also reports that, between February 1959 and February 
1962, he was stationed in Spain, where he was exposed to search 
radar located on the roof of his operations' building.  Finally, 
he maintains that between February 1962 and June 1962 he was 
stationed in Sweetwater, Texas, where he was exposed to radar 
dishes located a few hundred feet from his operations' building. 

After careful consideration of all procurable and assembled data, 
the Board finds that service connection is not warranted in this 
case.  

At the outset, the Board finds that the Veteran cannot be 
considered a radiation exposed Veteran due to participation in a 
radiation-risk activity.  Consequently, the presumptions afforded 
by 38 C.F.R. § 3.309(d) are not applicable to this Veteran.  
Moreover, as this claim is not based on ionizing radiation 
exposure, nor does the record contain any evidence of such, the 
provisions of 38 C.F.R. § 3.311 are also not for application in 
this case.

Turning first to direct service connection, the Board must note 
that the Veteran does not contend (nor does the evidence of 
record show) that his macular degeneration and bronchial mucosa 
disorder were directly related to an injury or event of his 
period of active duty other than the claimed exposure to RFR.  
The Board finds it pertinent that service treatment records are 
wholly devoid of treatment or diagnoses regarding macular 
degeneration or a bronchial mucosa disorder.  

Post-service, the first objective evidence of bronchial mucosa 
disorder was in January 1995.  Age related macular degeneration 
(ARMD) was first objectively demonstrated by the evidence of 
record in 1999.  

This represents a 35-year (bronchial mucosa) and 37-year (macular 
degeneration) evidentiary gap between the Veteran's period of 
active service ending in 1962 and the earliest indications of 
bronchial mucosa in 1995 and macular degeneration in 1999.    

A prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or disease was incurred in service, which 
resulted in any chronic or persistent disability.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board may consider the absence of evidence when engaging in a 
fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in rebutting 
the aggravation part of the section 1111 presumption of 
soundness).  

This absence of evidence of complaints or treatment constitutes 
negative evidence against the claims because it tends to disprove 
that macula degeneration and bronchial mucosa was the result of 
an incident of the Veteran's active service other than the 
claimed non-ionizing radiation exposure.  Id.  

As neither the Veteran's claimed conditions is shown to have been 
present during service or for years thereafter, service 
connection can only be granted if there is some competent 
evidence linking either to a documented event or incident of his 
service.  Here, there is no such competent evidence that 
establishes a relationship to an identified injury or other 
incident of service.  

The Veteran's contentions are that his macular degeneration and 
bronchial mucosa disorder were caused by exposure to RFR.  

In support of his claim, the Veteran submitted statements from 
JHO and EGV, which indicate the Veteran's work place was in close 
proximity to both search and height finding radar equipment, but 
that the Veteran did not work directly with such equipment. 

While the Veteran's service personnel records confirm the Veteran 
performed duties as a radar operator and aircraft control and 
warning operator and technician, there has been no confirmation 
of claimed high levels of radiation exposure or low levels for 
that matter.  

Notably, a DD 1141, Record of Radiation of Exposure, has not been 
located and is presumed not to have been prepared for this 
Veteran.  In October 2000, the Headquarters of the United States 
Air Force indicated there was no record confirming any exposure 
of the Veteran to RFR   

In November 2004, the Air Force again indicated that a query of 
the Master Radiation Exposure Registry was negative for external 
or internal exposure data on the Veteran.  The letter added that 
this registry was the single repository for occupational 
radiation exposure monitoring for all Air Force personnel and 
that records dated back to 1947.

In February 2006, the Air Force further indicated that they were 
not able to reconstruct a precise dose estimate for the Veteran 
based on his duties as a radar technician.  There was no exposure 
data for the particular radar system the Veteran worked on or any 
detailed information on the Veteran's duties that would be 
required for such an estimate.  

Separate letters dated in February 2006 from the Air Force 
Institute for Operational Health found no bioassay records on the 
Veteran.  They further indicated that a search of electronic 
records from the Master Radiation Exposure Registry, as well as 
microfilm archived and paper form records, and analytical sample 
reports used to compute radioactive material intake and/or 
internal radiation dose were not found for the Veteran.   

In June 2006, the Air Force Institute for Operational Health 
indicated there was a negative finding of occupational microwave 
and RFR exposures for this Veteran. 

While the Veteran argued that such record of exposure did not 
exist because the Air Force was not concerned about microwave or 
RFR exposure between 1954 and 1962, this has not been shown by 
the evidence of record.  

These letters indicate that such records of radiation exposure 
were dated as early as 1947.  That argument aside, these multiple 
attempts to confirm non-ionizing radiation exposure as claimed by 
the Veteran, specifically high level exposure, has not been 
objectively demonstrated.

Even assuming some exposure to low levels of RFR, though again 
not objectively demonstrated, the preponderance of the evidence 
fails to establish a relationship to the claimed radiation 
exposure and the Veteran's development of macular degeneration 
and a bronchial mucosa disorder.  

In October 2000, the Chief of the Radiation Protection Division 
indicated that epidemiological studies provided no clear evidence 
of detrimental effects in humans from chronic exposure to RFR and 
that it had not been linked to cancer.  The letter did state that 
ocular damage was found in individuals who were exposed to RFR 
"well in excess" of the limits and at levels and duration to 
cause thermal heating of the eye, but that studies did not show a 
significant increase in cataracts. 

In February 2006, the Chief of Radiation Protection Division 
revealed that the National Council on Radiation Protection and 
Measurements, The World Health Organization, and the National 
Radiological Protection Board found no long-term effects 
(including cancer) from low-level exposures to RFR.  The letter 
further indicated that an extensive epidemiological study of Navy 
personnel working with radar systems did not find any adverse 
health effects that could be attributed to RFR exposure.  

In a June 2003 letter, from Dr. CHL, Fellow of the American 
College of Obstetricians and Gynecologists, opined that it was 
more likely than not that the Veteran's bronchial mucosa and 
macular degeneration were residuals of his RFR exposure.  Dr. CHL 
provided no rationale for his opinion.  He simply indicated that 
he had reviewed articles on RFR and the Veteran's DD 214 showing 
the occupation of the Veteran being consistent with his claim.  

The Board is not required to accept this doctors' opinion as it 
is based upon the Veteran's recitation of medical history, 
notably an unsubstantiated claim of high level exposure to RFR.  
See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Thus, this opinion is not considered probative of the matter on 
appeal.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual predicate 
in the record, are not probative medical opinions).

The Board finds that with respect to the evidence presented, 
greater weight is to be accorded to the findings of the October 
2006 VA examination and the January 2009 and October 2009 
Independent Medical Expert (IME) opinions.  See Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the evidence) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see 
also Guerieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches, as is true of any evidence, the 
credibility and weight to the attached medical opinions are 
within the province of the Board).  

In this regard, in October 2006, the VA examiner opined that the 
bronchial mucosa disorder was not caused by or the result of 
exposure to RFR.  The examiner reviewed the entire claims and 
computer file of the Veteran, as well as the literature he 
submitted.  The examiner indicated that the literature submitted 
showed little relationship to low level exposure to RFR and dealt 
simply with high level or overexposure and extrapolation from 
such high or over exposure to low dose RFR was not possible.  

The examiner noted that the Veteran denied symptoms of overdose 
during his Board hearing.  The  examiner stated that the 
literature did not suggest that there was injury at a cellular 
level or at a molecular level by low level RFR or a direct 
relationship between cancer and RFR.  

The examiner concluded that he talked to a pathologist who was 
not aware of any relationship between RFR and any type of cancer.

In a January 2009 IME, the examiner opined that that the 
Veteran's development of primary pulmonary lymphoma was unlikely 
to have resulted from the claimed exposure to non-ionizing 
radiation.  

The examiner indicated that a review of the Veteran's medical 
history and literature search found that the Veteran's lymphoma 
accounted for less than one percent of all lymphomas and was 
noted to occur in association with autoimmune diseases, certain 
immunodeficiency states, infections and smoking.  

The examiner stated there was no instance of its specific 
association with non-ionizing radiation.  The examiner indicated 
that while the risk of development of cancer when exposed to 
radiation remained controversial, the preponderance of the 
studies negated such an association.  The examiner further 
revealed that none of the studies mentioned or measured the 
occurrence of an extranodal primary pulmonary lymphoma in the 
exposed population. 

In an October 2009 IME report, the examiner opined that the 
Veteran's macular degeneration was less likely than not related 
to the Veteran's military service , including RFR.  The examiner 
reasoned the Veteran had 20/20 vision at induction and separation 
from service and was never treated for any eye condition during 
service.  

The examiner indicated the Veteran denied any symptoms of acute 
high-energy RFR.  The examiner noted that ARMD was diagnosed in 
1999 and risk factors for macular degeneration included, among 
other things age, race, genetics and immune system.  He indicated 
that specifications for the search and height finding radar 
equipment claimed by the Veteran was found on the Internet and 
showed that the beam width of rotating units were quite narrow 
for accuracy and used pulsed transmission.  

The examiner stated that, without revealing protected personal 
information, a discussion with the Captain of the Radiation 
Protection Division of the Air Force indicated the only way to be 
exposed to high doses of non-ionizing radiation from these units 
would be to climb up on the units or to work on the emitter with 
the power on.  While low level RFR might be higher than at a non-
radar sites, there was no proof of the cumulative effects for 
long-term low level exposure.  The only proven effects of RFR 
were thermal and high doses produced acute signs and symptoms.  

The examiner reviewed the articles contained in the claims folder 
and found that no human population studies had shown significant 
ocular effects from low-level RFR exposure over extended time 
periods.  

The other articles dealt with high level or overexposure, which 
was not confirmed for this Veteran.  The examiner concluded the 
Veteran had none of the symptoms of acute high level RFR or 
microwave exposure.  There were no eye problems in service, and 
it was unlikely that any eye condition related to his years of 
service as a radar operator would show up over 30 plus years 
later.  

The examiner further indicated that there was no report in the 
extensive peer reviewed literature of any findings in the retina 
of the eye related to chronic RFR.  The examiner also indicated 
that he discussed the case with three vitreoretinal surgeons, 
without revealing the Veteran's identity.  One was an ocular 
oncologist, the second was an expert in apoptosis of the retina, 
and the third was the senior Retinal Fellow who provided 
vitreoretinal care for veterans and none of them believed there 
was any possibility that the Veteran's macular degeneration was 
related to his exposure to RFR non-ionizing radiation.   

The Board notes that the Veteran has provided medical treatise 
evidence in support of his claims, i.e. articles regarding 
exposure to RFR.  However, the principles discussed do not 
specifically relate macular degeneration or his bronchial mucosa 
disorder to low-level exposure or refer specifically to this 
Veteran.  Sacks v. West, 11 Vet. App. 314, 317 (1998)(citing 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 
509 (1998).  

In fact, as noted, most dealt with high level RFR exposure or 
over exposure.  Notably, one dealt with testicular cancer and 
exposure to radar guns by police officers; clearly not the case 
in the instant matter.  While medical treatise evidence can 
provide important support when combined with an opinion of a 
medical professional, in the instant case, as discussed above, a 
probative nexus opinion is not of record.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).  

The Board is cognizant that the Veteran maintains that suffers 
from macular degeneration and a bronchial mucosa disorder as a 
result of exposure to high levels of RFR in service, and that the 
Veteran is competent to report his symptoms.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).   Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.   
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Board cannot give great weight and credibility to the 
Veteran's account since there was no evidence of the claimed high 
level or even low level RFR exposure or manifestations of the 
claimed conditions in service or for many years thereafter.  See 
Rucker, 10 Vet. App. 67 at 74. 

The Board notes the Veteran submitted lay statements in support 
of his claim, which indicated that he worked in close proximity 
to search and height finding radar; however, these statements are 
not credible for the purpose of establishing a nexus.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Although the Veteran reports having macular degeneration and a 
bronchial mucosa disorder that is related to exposure to high 
levels of RFR in service, there is simply no medical evidence on 
file supporting his lay assertions.  His statements alone cannot 
constitute competent evidence of a medical nexus opinion as only 
those medically trained are competent to diagnose a condition and 
identify likely etiology.  See Espiritu, 2 Vet. App. at 494-95.  

In sum, the preponderance of the evidence is against the claims 
and the appeals involving service connection must therefore be 
denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).   


ORDER

Service connection for macular degeneration to include as due to 
non-ionizing radiation exposure is denied.

Service connection for a bronchial mucosa disorder to include as 
due to non-ionizing radiation exposure is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


